MASTER PLEDGE AGREEMENT

 

THIS MASTER PLEDGE AGREEMENT (the "Agreement") dated as of April 3, 2001, is by
and among each of the undersigned parties and any party hereafter added as a
"Debtor" pursuant to a Joinder Agreement (each a "Debtor" and collectively the
"Debtors") and BANK OF AMERICA, N.A., as Administrative Agent for the "Lenders"
as that term is defined below (the "Secured Party").

 

R E C I T A L S:

 

A.                F.Y.I. Incorporated ("Borrower") entered into that certain
Credit Agreement dated as of April 3, 2001, with the financial institutions that
are parties thereto (each individually a "Lender" and collectively, the
"Lenders") and the Secured Party, as Administrative Agent for the Lenders (such
Agreement as it may be amended or otherwise modified from time to time herein
referred to as the "Credit Agreement").

 

B.                Each of the Debtors is a Subsidiary of Borrower and the
execution and delivery of this Agreement is required by the Credit Agreement as
a condition to making extensions of credit thereunder on and after the Closing
Date.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the adequacy, receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Administrative Agent and Lenders to
enter into the Credit Agreement, the parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1.  Definitions.  As used in this Agreement, the following terms have
the following meanings:

 

"Collateral" has the meaning specified in Section 2.1 of this Agreement.

 

"Obligations" means as such term is defined in the Credit Agreement, and
includes, without limitation, all present and future indebtedness, liabilities
and obligations of Borrower to the Secured Party and the Lenders under the
Credit Agreement and the other Loan Documents.

 

"Pledged Shares" means the shares of capital stock or other equity, partnership
or membership interests described on Schedule 1.1 attached hereto or on Schedule
1 to an amendment to this Agreement in the form of Exhibit A hereto.

 


"Proceeds" means any "proceeds," as such term is defined in Article or Chapter 9
of the UCC and, in any event, shall include, but not be limited to, (a) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to Debtor
from time to time with respect to any of the Collateral, (b) any and all
pay­ments (in any form whatsoever) made or due and payable to Debtor from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting, or purporting to act, for or on behalf of any
Governmental Authority), and (c) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.

 

"UCC" means the Uniform Commercial Code as in effect in the State of Texas;
provided, that if, by applicable law, the perfection or effect of perfection or
non-perfection of the security interest created hereunder in any Collateral is
governed by the Uniform Commercial Code as in effect on or after the date hereof
in any other jurisdiction, "UCC" means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or the effect of perfection or non-perfection.

 

Section 1.2.  Other Definitional Provisions.  Terms used herein that are defined
in the Credit Agreement and are not otherwise defined herein shall have the
meanings therefor specified in the Credit Agreement.  References to "Sections,"
"subsections," "Exhibits" and "Schedules" shall be to Sections, subsections,
Exhibits and Schedules, respectively, of this Agreement unless otherwise
specifically provided.  All definitions contained in this Agreement are equally
applicable to the singular and plural forms of the terms defined.  All
references to statutes and regulations shall include any amendments of the same
and any successor statutes and regulations.  References to particular sections
of the UCC should be read to refer also to parallel sections of the UCC as
enacted in each state or other jurisdiction where any portion of the Collateral
is or may be located.  Terms used herein, which are defined in the UCC, unless
otherwise defined herein or in the Credit Agreement, shall have the meanings
determined in accordance with the UCC.

 

ARTICLE II

 

Security Interest

 

Section 2.1.  Security Interest.  As collateral security for the prompt payment
and performance in full when due of the Obligations (whether at stated maturity,
by acceleration or oth­erwise) and all obligations, indebtedness and liability
of each Debtor to Secured Party and the Lenders arising under the Loan
Documents, each Debtor hereby pledges and collaterally assigns to the Secured
Party, and grants to the Secured Party a continuing lien on and security
interest in, all of such Debtor's right, title and interest in and to the
following, whether now owned or hereafter arising or acquired and wherever
located (collectively, the "Collateral"):

 

(a)           the Pledged Shares and the certificates representing the Pledged
Shares, and all dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed or distributable in respect
of or in exchange for any or all of the Pledged Shares;

 


(b)           all additional shares of stock of the Subsidiaries of such Debtor
from time to time owned or acquired by such Debtor in any manner, and all
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed or distributable in respect of or in
exchange for any or all of such shares; and

 

(c)           all products and Proceeds, in cash or otherwise, of any of the
property described in the foregoing clauses (a) and (b).

 

Section 2.2.  Limitation of Obligations Secured.  Notwithstanding anything to
the contrary contained in this Agreement, the secured Obligations of each Debtor
hereunder shall not exceed an aggregate amount equal to the greatest amount that
would not render such Debtor's indebtedness, liabilities or obligations under
this Agreement subject to avoidance under Sections 544, 548 or 550 of the
Federal Bankruptcy Code or subject to being set aside or annulled under any
applicable state law relating to fraud on creditors; provided, however, that,
for purposes of the immediately preceding clause, it shall be presumed that the
secured Obligations of each Debtor under this Agreement do not equal or exceed
any aggregate amount which would render such Debtor's indebtedness, liabilities
or obligations under this Agreement subject to being so avoided, set aside or
annulled, and the burden of proof to the contrary shall be on the party
asserting to the contrary.  Subject to, but without limiting the generality of,
the foregoing sentence, the provisions of this Agreement are severable and, in
any legally binding action or proceeding involving any state corporate law or
any bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors' rights and general principles of equity, if the
indebtedness, liabilities or obligations of any Debtor under this Agreement
would otherwise be held or determined to be void, invalid or unenforceable on
account of the amount of its indebtedness, liabilities or obligations under this
Agreement, then, notwithstanding any other provisions of this Agreement to the
contrary, the amount of such indebtedness, liabilities or obligations shall,
without any further action by such Debtor, Secured Party, Lenders or any other
Person, be automatically limited and reduced to the greatest amount which is
valid and enforceable as determined in such action or proceeding.

 

Section 2.3.  Debtors Remain Liable.  Notwithstanding any­thing to the contrary
contained herein, (a) each Debtor shall remain liable under the documentation
included in the Collateral to the extent set forth therein to perform all of its
duties and obligations thereunder to the same extent as if this Agreement had
not been executed, (b) the exercise by the Secured Party of any of its rights or
remedies hereunder shall not release any Debtor from any of its duties or
obligations under such documentation, (c) the Secured Party shall not have any
obligation under any of such documentation ­included in the Collateral by reason
of this Agreement, and (d) the Secured Party shall not be obligated to per­form
any of the obligations of any Debtor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 


ARTICLE III

 

Representations and Warranties

 

To induce the Secured Party and the Lenders to enter into this Agreement and the
Credit Agreement, each Debtor represents and warrants to the Secured Party and
the Lenders that:

 

Section 3.1.  Office Locations; Fictitious Names.  The chief place of business
and the chief executive office of each Debtor is located at the place identified
on Schedule 3.1.  Schedule 3.1 also sets forth all other places where any Debtor
keeps its books and records and all other locations where any Debtor has a place
of business.  No Debtor does business and no Debtor has done business during the
past five years under any trade-name or fictitious business name except as
disclosed on Schedule 3.1.

 

Section 3.2.  Delivery of Collateral.  Except as provided by Section 4.1, as of
the date hereof each Debtor has delivered to Secured Party all collateral the
possession of which is necessary to perfect the security interest of Secured
Party therein.  Immediately upon each Debtor's receipt of any Pledged Shares,
such Debtor shall deliver such Pledged Shares, endorsed in blank, to Secured
Party.

 

ARTICLE IV

 

Covenants

 

Each Debtor covenants and agrees with the Secured Party that until the
Obligations are paid and performed in full, all Com­mitments of the Secured
Party and the Lenders to the Borrower have expired or have been terminated and
no Letter of Credit remains outstanding:

 

Section 4.1.  Further Assurances.  At any time and from time to time, upon the
request of the Secured Party, and at the sole expense of the Debtors, each
Debtor shall promptly execute and deliver all such further agreements, documents
and instruments and take such further action as the Secured Party may reasonably
deem neces­sary or appropriate to preserve and perfect its security interest in
the Collateral and carry out the provisions and purposes of this Agreement or to
enable the Secured Party to exercise and enforce its rights and remedies
hereunder with respect to any of the Collateral.  Without limiting the
generality of the forego­ing, each Debtor shall, upon request by the Secured
Party, (a) execute and deliver to the Secured Party such financing statements as
the Secured Party may from time to time require; (b) take such action as the
Secured Party may request to permit the Secured Party to have control over any
Collateral; (c) deliver to the Secured Party all Collateral the possession of
which is necessary to perfect the security interest therein, duly endorsed
and/or accompanied by duly executed instruments of transfer or assignment, all
in form and substance satisfactory to Secured Party; except that, prior to the
occurrence of an Event of Default and when the same shall no longer be
continuing, each Debtor may:

 

(i)                retain any letters of credit received in the ordinary course
of business, and

 

(ii)                retain and utilize in the ordinary course of business all
dividends and interest paid in respect to any of the Pledged Shares or any other
Collateral;

 

and (d) execute and deliver to the Secured Party such other agreements,
documents and instruments as the Secured Party may reasonably require to perfect
and maintain the validity, effectiveness and priority of the Liens intended to
be created by the Loan Documents.

 


Section 4.2.  Corporate Changes.  No Debtor shall change its name, identity or
corporate structure in any manner that might make any financing statement filed
in connection with this Agreement seriously misleading unless such Debtor shall
have given the Secured Party thirty (30) days prior written notice thereof and
shall have taken all action reasonably deemed necessary or desirable by the
Secured Party to protect its Liens and the perfection and priority thereof
required by the Loan Documents.  No Debtor shall change its prin­cipal place of
business, chief executive office or the place where it keeps its books and
records unless it shall have given the Secured Party thirty (30) days prior
written notice thereof and shall have taken all action reasonably deemed
necessary or desirable by the Secured Party to cause its security interest in
the Collat­eral to be perfected with the priority required by the Loan
Documents.

 

Section 4.3.   Voting Rights; Distributions, Etc.  So long as no Event of
Default shall have occurred and be continuing, the Debtors shall be entitled to
exercise any and all voting and other consensual rights (including, without
limitation, the right to give consents, waivers and notifications) pertaining to
any of the Pledged Shares; provided, however, that no vote shall be cast or
consent, waiver or ratification given or action taken without the prior written
consent of the Secured Party which would be inconsistent with or violate any
provision of this Agreement or any other Loan Document.

 

Section 4.4.  Transfers and Other Liens; Additional Investments.  Except as may
be expressly permitted by the terms of the Credit Agreement or this Agreement,
each Debtor agrees that it will (i) cause each issuer of any of the Collateral
not to issue any shares of stock, notes or other securities or instruments in
addition to or in substitution for any of the Collateral, (ii) pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any and all
such shares of stock, membership interests, notes or instruments, and (iii)
promptly (and in any event within three Business Days) deliver to the Secured
Party an Amendment, duly executed by Debtor, in substantially the form of
Exhibit A hereto (an "Amendment"), in respect of such shares of stock,
membership interests, notes or instruments, together with all certificates,
notes or other instruments representing or evidencing the same.  Each Debtor
hereby (i) authorizes the Secured Party to attach each Amendment to this
Agreement, and (ii) agrees that all such shares of stock, membership interests,
notes or instruments listed on any Amendment delivered to the Secured Party
shall for all purposes hereunder constitute Pledged Shares.

 


ARTICLE V

 

Rights of the Secured Party

 

Section 5.1.  POWER OF ATTORNEY.  EACH DEBTOR HEREBY IRREVO­CABLY CONSTITUTES
AND APPOINTS THE SECURED PARTY AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER
OF SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY–IN–FACT WITH FULL IRREVOCABLE
POWER AND AUTHORITY IN THE NAME OF DEBTOR OR IN ITS OWN NAME, TO TAKE, AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY AND ALL
ACTIONS AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH THE SECURED
PARTY AT ANY TIME AND FROM TIME TO TIME DEEMS NECESSARY OR DESIRABLE TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF
THE FORE­GOING, EACH DEBTOR HEREBY GIVES THE SECURED PARTY THE POWER AND RIGHT
ON BEHALF OF SUCH DEBTOR AND IN ITS OWN NAME TO DO ANY OF THE FOLLOWING AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITH NOTICE TO
SUCH DEBTOR BUT WITHOUT THE CONSENT OF SUCH DEBTOR:

 

(i)                to demand, sue for, collect or receive, in the name of such
Debtor or in its own name, any money or property at any time payable or
receivable on account of or in exchange for any of the Collateral and, in
connection there­with, endorse checks, notes, drafts, acceptances, money orders,
documents of title or any other instruments for the payment of money under the
Collateral or any policy of insurance;

 

(ii)                to pay or discharge taxes, Liens or other encum­brances
levied or placed on or threatened against the Collateral;

 

(iii)                (A) to direct account debtors and any other par­ties liable
for any payment under any of the Collateral to make payment of any and all
monies due and to become due thereunder directly to the Secured Party or as the
Secured Party shall direct (each Debtor agrees that if any Proceeds of any
Collateral shall be received by any Debtor while an Event of Default exists,
such Debtor shall promptly deliver such Proceeds to the Secured Party with any
necessary endorsements, and until such Proceeds are delivered to the Secured
Party, such Proceeds shall be held in trust by such Debtor for the benefit of
the Secured Party and shall not be commingled with any other funds or property
of such Debtor); (B) to receive payment of and receipt for any and all monies,
claims and other amounts due and to become due at any time in respect of or
arising out of any Collateral; (C) to sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, proxies, stock powers, verifications and notices in
connection with accounts and other documents relating to the Collateral; (D) to
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect the Collateral or any part thereof
and to enforce any other right in respect of any Collateral; (E) to defend any
suit, action or proceeding brought against such Debtor with respect to any
Collateral; (F) to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Secured Party may deem appropriate; (G) to exchange any of the
Collateral for other property upon any merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof and, in connection
therewith, deposit any of the Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms as the
Secured Party may determine; (H) to add or release any guarantor, indorser,
surety or other party to any of the Collateral; (I) to renew, extend or
otherwise change the terms and conditions of any of the Collateral; (J) to make,
settle, compromise or adjust any claims under or pertaining to any of the
Collateral (including claims under any policy of insurance); and (K) to sell,
transfer, pledge, convey, make any Agreement with respect to or otherwise deal
with any of the Col­lateral as fully and completely as though the Secured Party
were the absolute owner thereof for all purposes, and to do, at the Secured
Party's option and the Debtors' expense, at any time, or from time to time, all
acts and things which the Secured Party deems necessary to protect, preserve,
maintain, or realize upon the Collateral and the Secured Party's security
interest therein.

 


THIS POWER OF ATTORNEY IS A POWER COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE.  The Secured Party shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Secured Party in this Agreement, and shall not be
liable for any failure to do so or any delay in doing so.  Neither the Secured
Party nor any Person designated by the Secured Party shall be liable for any act
or omission or for any error of judgment or any mistake of fact or law, except
any of the same resulting from its or their gross negligence or willful
misconduct.  This power of attorney is conferred on the Secured Party solely to
protect, preserve, maintain and realize upon its security interest in the
Collat­eral.  The Secured Party shall not be responsible for any decline in the
value of the Collateral and shall not be required to take any steps to preserve
rights against prior parties or to protect, preserve or maintain any Lien given
to secure the Collateral.

 

Section 5.2.  Assignment by the Secured Party.  The Secured Party and each
Lender may at any time assign or otherwise transfer all or any portion of their
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, the Obligations) to any other Person, to the
extent permitted by, and upon the conditions contained in, the Credit Agreement,
and such Person shall thereupon become vested with all the benefits thereof
granted to the Secured Party and the Lenders, respectively, herein or otherwise.

 

Section 5.3.  Possession; Reasonable Care.  The Secured Party may, from time to
time, in its sole discretion, appoint one or more agents to hold physical
custody, for the account of the Secured Party, of any or all of the Collateral
that the Secured Party has a right to possess.  The Secured Party shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Secured Party accords its own property, it
being understood that the Secured Party shall not have any responsibility for
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Secured Party has or is deemed to have knowledge of such matters, or (b)
taking any necessary steps to preserve rights against any parties with respect
to any Collateral.

 


ARTICLE VI

 

Default

 

Section 6.1.  Rights and Remedies.  If an Event of Default shall have occurred
and be continuing, the Secured Party shall have the following rights and
remedies:

 

(a)                In addition to all other rights and remedies granted to the
Secured Party in this Agreement or in any other Loan Document or by applicable
law, the Secured Party shall have all of the rights and remedies of a secured
party under the UCC (whether or not the UCC applies to the affected
Collateral).  Without limiting the generality of the foregoing, the Secured
Party may (A) without demand or notice to the Debtors, collect, receive or take
possession of the Collateral or any part thereof and for that purpose the
Secured Party may enter upon any premises on which the Collateral is located and
remove the Collateral therefrom or render it inoperable, and/or (B) sell or
otherwise dispose of the Collateral, or any part thereof, in one or more parcels
at public or private sale or sales, at the Secured Party's offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Secured Party may reasonably deem commercially reasonable or otherwise as may be
permitted by law.  The Secured Party shall have the right at any public sale or
sales, and, to the extent permitted by applicable law, at any private sale or
sales, to bid (which bid may be, in whole or in part, in the form of
cancellation of indebtedness) and become a purchaser of the Collateral or any
part thereof free of any right or equity of redemption on the part of the
Debtors, which right or equity of redemption is hereby expressly waived and
released by the Debtors.  Upon the request of the Secured Party, the Debtors
shall assemble the Collateral and make it available to the Secured Party at any
place designated by the Secured Party that is reasonably convenient to the
Debtors and the Secured Party.  Each Debtor agrees that the Secured Party shall
not be obligated to give more than ten (10) days prior written notice of the
time and place of any public sale or of the time after which any private sale
may take place and that such notice shall constitute reasonable notice of such
matters.  The Secured Party shall not be obligated to make any sale of
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of Collateral may have been given.  The Secured Party may,
without notice or publica­tion, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned.  Each Debtor shall be liable for
all reasonable expenses of retaking, holding, preparing for sale or the like,
and all reasonable attorneys' fees, legal expenses and other costs and expenses
incurred by the Secured Party in connec­tion with the collection of the
Obligations and the enforce­ment of the Secured Party's rights under this
Agreement.  Each Debtor shall remain liable for any deficiency if the Proceeds
of any sale or other disposition of the Collateral applied to the Obligations
are insufficient to pay the Obligations in full.  The Secured Party may apply
the Collateral against the Obliga­tions as provided in the Credit Agreement. 
Each Debtor waives all rights of marshaling, valuation and appraisal in respect
of the Collateral.  Any cash held by the Secured Party as Collateral and all
cash proceeds received by the Secured Party in respect of any sale of,
collection from or other realization upon all or any part of the Collateral may,
in the discretion of the Secured Party, be held by the Secured Party as
collateral for, and then or at any time thereafter applied in whole or in part
by the Secured Party against, the Obligations in the order permitted by the
Credit Agreement.  Any surplus of such cash or cash proceeds and interest
accrued thereon, if any, held by the Secured Party and remaining after payment
in full of all the Obligations shall be promptly paid over to the Debtors or to
whomsoever may be lawfully entitled to receive such surplus.

 

(b)                The Secured Party may cause any or all of the Collateral held
by it to be transferred into the name of the Secured Party or the name or names
of the Secured Party's nominee or nominees.

 


(c)                The Secured Party may exercise any and all rights and
remedies of the Debtors under or in respect of the Collateral, including,
without limitation, any and all rights of the Debtors to demand or otherwise
require payment of any amount under, or performance of any provision of, any of
the Collateral and any and all voting rights and corporate powers in respect of
the Collateral.  Each Debtor shall execute and deliver (or cause to be executed
and delivered) to the Secured Party all such proxies and other instruments as
the Secured Party may reasonably request for the purpose of enabling the Secured
Party to exercise the voting and other rights which it is entitled to exercise
pursuant to this clause (c) and to receive the dividends, interest and other
distributions which it is entitled to receive hereunder.

 

(d)                The Secured Party may collect or receive all money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so.

 

(e)                On any sale of the Collateral, the Secured Party is hereby
authorized to comply with any limitation or restriction with which compliance is
necessary, in the view of the Secured Party's counsel, in order to avoid any
violation of applicable law or in order to obtain any required approval of the
purchaser or purchasers by any applicable Governmental Authority.

 

Section 6.2.  Private Sales.  Each Debtor recognizes that the Secured Party may
be unable to effect a public sale of any or all of the Collateral by reason of
certain prohibitions contained in the laws of any jurisdiction outside the
United States or in the Securities Act of 1933, as amended from time to time
(the "Securities Act"), and applicable state securities laws, but may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment and not with a view to the
distribution or resale thereof.  Each Debtor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall, to the extent permitted
by law, be deemed to have been made in a commercially reasonable manner. 
Neither the Secured Party nor the Lenders shall be under any obligation to delay
a sale of any of the Collateral for the period of time necessary to permit the
issuer of such securities to register such securities under the laws of any
jurisdiction outside the United States, under the Securities Act or under any
applicable state securities laws, even if such issuer would agree to do so. 
Each Debtor further agrees to do or cause to be done, to the extent that such
Debtor may do so under applicable law, all such other reasonable acts and things
as may be necessary to make such sales or resales of any portion or all of the
Collateral valid and binding and in compliance with any and all applicable laws,
regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at such Debtor's expense;
provided, however, no Debtor shall be required to file or cause any issuer of
the Pledged Shares to file a registration statement under applicable laws in
connection with an initial public offering of securities.

 


ARTICLE VII

 

Miscellaneous

 

Section 7.1.  No Waiver; Cumulative Remedies.  No failure on the part of the
Secured Party to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege.  The
rights and remedies provided for in this Agreement are cumulative and not
exclusive of any rights and remedies provided by law.

 

Section 7.2.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Debtors and the Secured Party and their respective
successors and assigns, except that no Debtor may assign any of its rights or
obligations under this Agreement without the prior written consent of the
Lenders and Secured Party may not appoint a successor Secured Party except in
accordance with the Credit Agreement.

 

Section 7.3.  AMENDMENT; ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREE­MENTS OR
DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES HERETO.  Except as set forth in Section 4.4 hereof, the provisions
of this Agreement may be amended or waived only by an instrument in writ­ing
signed by the parties hereto and the Required Lenders.

 

Section 7.4.  Notices.  All notices and other communica­tions provided for in
this Agreement shall be given or made in accordance with the Credit Agreement.

 

Section 7.5.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas and applicable laws of the
United States of America.

 

Section 7.6.  Headings.  The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

 

Section 7.7.  Survival of Representations and Warranties.  All representations
and warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the exe­cution and delivery of this Agreement, and no
investigation by the Secured Party shall affect the representations and
warranties or the right of the Secured Party to rely upon them.

 


Section 7.8.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

 

Section 7.9.  Waiver of Bond.  In the event the Secured Party seeks to take
possession of any or all of the Collateral by judicial process, each Debtor
hereby irrevocably waives any bonds and any surety or security relating thereto
that may be required by applicable law as an incident to such possession, and
waives any demand for possession prior to the commencement of any such suit or
action.

 

Section 7.10.  Severability.  Any provision of this Agree­ment which is
determined by a court of competent jurisdiction to be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 7.11.  Termination.  If all of the Obligations shall have been paid and
performed in full, all Commitments of the Secured Party or any Lender to the
Borrower shall have expired or terminated and no Letters of Credit shall remain
outstanding, the Secured Party shall, upon the written request of any Debtor,
execute and deliver to such Debtor a proper instru­ment or instruments
acknowledging the release and termination of the security interests created by
this Agreement, and shall duly assign and deliver to such Debtor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Secured Party and has not previously been sold
or otherwise applied pursuant to this Agreement.  Notwithstanding anything to
the contrary contained in this Agreement, if the payment of any amount of the
Obligations is rescinded, voided or must otherwise be refunded by the Secured
Party or any Lender upon the insolvency, bankruptcy or reorganization of the
Borrower or any other Loan Party or otherwise for any reason whatsoever, then
the security interests created by this Agreement will be automatically
reinstated and become automatically effective and in full force and effect, all
to the extent that and as though such payment so rescinded, voided or otherwise
refunded had never been made and such release and termination of such security
interests had never been given.

 

Section 7.12.  Obligations Absolute.  All rights and remedies of the Secured
Party hereunder, and all obligations of the Debtors hereunder, shall be absolute
and unconditional irrespective of:

 

(a)                any lack of validity or enforceability of any of the Loan
Documents;

 

(b)                any change in the time, manner, or place of payment of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from any of the Loan Documents;

 

(c)                any exchange, release, or nonperfection of any Collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations; or

 

(d)                any other circumstance that might otherwise constitute a
defense available to, or a discharge of, a third party pledgor.

 


Section 7.13.  WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH DEBTOR HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE SECURED
PARTY OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

 

DEBTORS:

 

 

 

COPY RIGHT ACQUISITION CORP.

 

F.Y.I. INVESTMENTS HOLDING, INC.

 

GLOBAL DIRECT ACQUISITION CORP.

 

IMC MANAGEMENT, INC.

 

INFORMATION MANAGEMENT SERVICES

 

 

ACQUISITION CORP.

 

INPUT MANAGEMENT, INC.

 

LEXICODE ACQUISITION CORP.

 

LIFO MANAGEMENT, INC.

 

MAILING & MARKETING ACQUISITION CORP.

 

MANAGED CARE PROFESSIONALS ACQUISITION

 

 

CORP.

 

PERMANENT RECORDS MANAGEMENT, INC.

 

PMI IMAGING SYSTEMS ACQUISITION CORP.

 

QUALITY COPY ACQUISITION CORP.

 

RUST CONSULTING ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ Barry L. Edwards

 

Name:

Barry L. Edwards

 

Title: 

Vice President for each of the corporations above

 

 

 

 

 

 

 

F.Y.I. INVESTMENTS, INC.

 

 

 

 

 

By:

/s/ Ron Zazworsky

 

Name:

Ron Zazworsky

 

Title:

President

 

 

 

 

 

SECURED PARTY:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ David A. Johanson

 

Name:

David A. Johanson

 

Title:

Vice President

 


EXHIBIT A

TO

MASTER PLEDGE AGREEMENT

 

FORM OF AMENDMENT

 

This Amendment, dated __________, is delivered pursuant to Section 4.4 of the
Pledge Agreement (as herein defined) referred to below.  The undersigned hereby
agrees that this Amendment may be attached to the Master Pledge Agreement dated
as of April ____, 2001, between the undersigned and Bank of America, N.A., as
Secured Party for the ratable benefit of the Lenders referred to therein (the
"Pledge Agreement"), and that the shares of stock, membership, partnership or
other equity interests, notes or other instruments listed on Schedule 1 annexed
hereto shall be and become part of the Collateral referred to in the Pledge
Agreement and shall secure payment and performance of all Obligations as
provided in the Pledge Agreement.

 

Capitalized terms used herein but not defined herein shall have the meanings
therefor provided in the Pledge Agreement.

 

 

[NAME OF DEBTOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 